Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) a first selector material presenting a first U-shaped profile and comprising a first portion that extends along a first sidewall of the first conductor;
a second selector material presenting a second U-shaped profile and comprising a first portion that extends along the first sidewall of the first conductor;
wherein the first portion of the first selector material, the first potion of the second selector material, and the portion of the first variable resistive material are stacked along a first direction in parallel with a third axis substantially perpendicular to the first axis and second axis.
(Claim 10) a first selector material formed on a substrate presenting a first U-shaped profile;
a second selector material formed on the first selector material presenting a second U-shaped profile; and
a first conductor extending in parallel with a first horizontal axis, wherein the first conductor’s sidewalls and lower boundary are partially embedded in the second U-shaped profile.
(Claim 17) a first selector material presenting a first U-shaped profile that partially surrounds the first conductor;

wherein the first and second sidewall portions of the first selector material, the first and second potions of the second selector material, and the portions of the first and second variable resistive materials are respectively mirror symmetric over the first conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 19, 2020